DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5, 14 and 17-18 are amended. Claims 2-4, 6-7, 16 and 19 are cancelled. Claims 1, 5, 8-15, 17-18 and 20 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 11/3/2021 are overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8-15, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “wherein the e-liquid reservoir tapers radially at an axial end of the e-liquid reservoir” (lines 10-11), however, it is unclear how the reservoir can taper 

Regarding claim 14, the claim recites the limitation “wherein the e-liquid reservoir tapers radially at an axial end of the e-liquid reservoir” (lines 4-5), however, it is unclear how the reservoir can taper at a single point since tapering by definition must occur over some distance. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the reservoir to taper to or from the axial end. Claims 15 and 17 are indefinite by dependence.

Regarding claim 18, there is insufficient antecedent basis for the limitation “the annular configuration defined by the inner and outer surfaces” (line 9). Although the claim previously recited that the reservoir comprises an annular configuration, this annular configuration was not explicitly linked to the inner and outer surfaces, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if the limitation referred to the previously recited annular configuration.
The claim recites the limitation “wherein the e-liquid reservoir includes an inner radially outwardly facing surface and an outer radially inwardly facing surface, wherein the annular configuration defined by the inner and outer surfaces tapers radially at an axial end of the e-liquid reservoir” (lines 7-10), however, it is unclear how the reservoir can taper at a single point since tapering by definition must occur over some distance. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required the reservoir to taper to or from the axial end. Claim 20 is indefinite by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-10, 12-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0359261, hereafter referred to as Li’ 261) in view of Fornarelli (US 2017/0354181) and Li (US 2016/0135505, hereafter referred to as Li ‘505) and Borkovec (US 2016/0270447).

Regarding claims 1 and 8, Li ‘261 discloses an electronic cigarette [0001] having a solution reservoir (figure 8, reference numeral 30’) with a central air passage located within it ([0022], figure 8, reference numeral 101’). The bottom of the reservoir is open, which is considered to meet the claim limitation of an annular aperture, to an annular porous ceramic body (figure 8, reference numeral 402) that forms parts of a first solution conducting component ([0022], figure 8, reference numeral 40’). The first solution conducting component conveys the solution to an atomizing cup for atomization [0005] by a heating wire [0020]. Li ‘261 does not explicitly disclose (a) the reservoir tapering towards the annular aperture (b) the heating wire being a coil disposed an inner surface of the annular ceramic support and (c) two heating coils configured in parallel with a voltage source.
Regarding (a), Fornarelli teaches an electronic cigarette having an inhalant reservoir having a conical smooth bottom wall that funnels inhalant product to wicks at the bottom of the reservoir regardless of how much or how little inhalant product remains [0013].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the annular opening of Li ‘261 at the bottom of a conical bottom wall. One would have been motivated to do so since Fornarelli teaches a conical smooth bottom wall that funnels inhalant product to wicks at the bottom of the reservoir regardless of how much or how little inhalant product remains.
Regarding (b), Li ‘505 teaches an atomizing device having an annular permeating component (figure 2, reference numeral 109) through which liquid from the reservoir flows through capillary action, having a heating element mounted on its internal face ([0025], figure 2, reference numeral 108). The permeating component is made from ceramic [0026]. The permeating element is connected to a bottom silica holder which forms the bottom of the reservoir ([0028], figure 1, reference numeral 111). Li ‘505 additionally teaches that the permeating component guides liquid to the heating element [0004] with an 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heating wire of Li ‘261 for the heating element of Li ‘505. One would have been motivated to do so since Li ‘505 teaches a heating element that increases aerosol generation.
Regarding (c), Borkovec teaches an electronic smoking device [0002] having a liquid reservoir ([0024], figure 1, reference numeral 34) and a wick (figure 1, reference numeral 30) surrounded by the heating coil ([0025], figure 1, reference numeral 28). The heating coil has two heating wires with different diameters that lead to the wires having different resistances and are electrically parallel to each other to produce a dense transfer characteristic [0038]. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heating element of modified Li ‘261 with the two heating wires of Borkovec. One would have been motivated to do so since Borkovec teaches that providing two heating wires produces a dense heat transfer characteristic.

Regarding claim 5, the annular porous ceramic body of Li ‘261 is considered to meet the claim limitation of a layer of absorbent material.

Regarding claim 9, Borkovec teaches an electronic smoking device [0002] having two heating wires that have turns with different diameters [0043].

Regarding claim 10, Li ‘261 discloses that the device has a mouthpiece cover ([0022], figure 8, reference numeral 20’) defining an air outlet ([0017], figure 3, reference numeral 201).

Regarding claims 12 and 13, modified Li ‘261 teaches all the claim limitations as set forth above. Li ‘261 additionally discloses that the bottom of the device is threaded (figure 8, reference numeral 702) to be attached to an external power source ([0022], figure 9, reference numeral 12), and Borkovec teaches that a rechargeable battery can power an electronic cigarette [0029]. Modified Li ‘261 does not explicitly teach the power source being a battery.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the power source of modified Li ‘261 be a rechargeable battery. One would have been motivated to do so since Borkovec teaches that electronic cigarettes can be powered by rechargeable batteries. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claims 18 and 20, Li ‘261 discloses an electronic cigarette [0001] having a solution reservoir (figure 8, reference numeral 30’) with a central air passage located within it ([0022], figure 8, reference numeral 101’). The bottom of the reservoir is open, which is considered to meet the claim limitation of an annular aperture, to an annular porous ceramic body (figure 8, reference numeral 402) that forms parts of a first solution conducting component ([0022], figure 8, reference numeral 40’). It is evident that the reservoir defines inner and outer surfaces that face each other since it is annular. The first solution conducting component conveys the solution to an atomizing cup for atomization [0005] by a heating wire [0020]. Li ‘261 does not explicitly disclose (a) the reservoir tapering towards the annular aperture (b) the heating wire being a coil disposed an inner surface of the annular ceramic support and (c) two heating coils.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the annular opening of Li ‘261 at the bottom of a conical bottom wall. One would have been motivated to do so since Fornarelli teaches a conical smooth bottom wall that funnels inhalant product to wicks at the bottom of the reservoir regardless of how much or how little inhalant product remains.
Regarding (b), Li ‘505 teaches an atomizing device having an annular permeating component (figure 2, reference numeral 109) through which liquid from the reservoir flows through capillary action, having a heating element mounted on its internal face ([0025], figure 2, reference numeral 108). The permeating component is made from ceramic [0026]. The permeating element is connected to a bottom silica holder which forms the bottom of the reservoir ([0028], figure 1, reference numeral 111). Li ‘505 additionally teaches that the permeating component guides liquid to the heating element [0004] with an increased surface area compared to heating element wound around the liquid conducting component to increase aerosol generation [0002].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heating wire of Li ‘261 for the heating element of Li ‘505. One would have been motivated to do so since Li ‘505 teaches a heating element that increases aerosol generation.
Regarding (c), Borkovec teaches an electronic smoking device [0002] having a liquid reservoir ([0024], figure 1, reference numeral 34) and a wick (figure 1, reference numeral 30) surrounded by the heating coil ([0025], figure 1, reference numeral 28). The heating coil has two heating wires with 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heating element of modified Li ‘261 with the two heating wires of Borkovec. One would have been motivated to do so since Borkovec teaches that providing two heating wires produces a dense heat transfer characteristic.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0359261, hereafter referred to as Li’ 261) in view of Fornarelli (US 2017/0354181) and Li (US 2016/0135505, hereafter referred to as Li ‘505) and Borkovec (US 2016/0270447) as applied to claim 10 above, and further in view of Terry (US 8,746,240).

Regarding claim 11, modified Li ‘261 teaches all the claim limitations as set forth above. Modified Li ‘261 does not explicitly teach the mouthpiece cover being detachable.
Terry teaches a personal vaporizer unit having a mouthpiece that can be removed from the remainder of the device for washing or replacement without a special tool (column 3, lines 61-67, column 4, lines 1-4).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece cover of modified Li ‘261 with the removable mouthpiece of Terry. One would have been motivated to do so since Terry teaches a mouthpiece that can be cleaned or replaced without needing to be removed using a special tool.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0359261, hereafter referred to as Li’ 261) in view of Fornarelli (US 2017/0354181).

Regarding claim 14, Li ‘261 discloses an electronic cigarette [0001] having a solution reservoir (figure 8, reference numeral 30’) with a central air passage located within it ([0022], figure 8, reference numeral 101’). The bottom of the reservoir is open, which is considered to meet the claim limitation of an annular aperture, to an annular porous ceramic body (figure 8, reference numeral 402) that forms parts of a first solution conducting component ([0022], figure 8, reference numeral 40’). The first solution conducting component conveys the solution to an atomizing cup for atomization [0005] by a heating wire [0020]. Li ‘261 does not explicitly disclose the reservoir tapering towards the annular aperture.
Fornarelli teaches an electronic cigarette having an inhalant reservoir having a conical smooth bottom wall that funnels inhalant product to wicks at the bottom of the reservoir regardless of how much or how little inhalant product remains [0013].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the annular opening of Li ‘261 at the bottom of a conical bottom wall. One would have been motivated to do so since Fornarelli teaches a conical smooth bottom wall that funnels inhalant product to wicks at the bottom of the reservoir regardless of how much or how little inhalant product remains.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0359261, hereafter referred to as Li’ 261) in view of Fornarelli (US 2017/0354181) as applied to claim 14 above, and further in view of Li (US 2016/0135505, hereafter referred to as Li ‘505).

Regarding claim 15, modified Li ‘261 discloses all the claim limitations as set forth above. Modified Li ‘261 does not explicitly teach an annular ceramic support member having a coil disposed on its inner surface.
Li ‘505 teaches an atomizing device having an annular permeating component (figure 2, reference numeral 109) through which liquid from the reservoir flows through capillary action, having a heating element mounted on its internal face ([0025], figure 2, reference numeral 108). The permeating component is made from ceramic [0026]. The permeating element is connected to a bottom silica holder which forms the bottom of the reservoir ([0028], figure 1, reference numeral 111). Li ‘505 additionally teaches that the permeating component guides liquid to the heating element [0004] with an increased surface area compared to heating element wound around the liquid conducting component to increase aerosol generation [0002].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heating wire of Li ‘261 for the heating element of Li ‘505. One would have been motivated to do so since Li ‘505 teaches a heating element that increases aerosol generation.

Regarding claim 17, the annular porous ceramic body of Li ‘261 is considered to meet the claim limitation of a layer of absorbent material.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they do not address the teachings of Li ‘261 as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715